Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an acoustical assembly for use in a hearing device, multiple spacers for positioning the receiver module within the assembly housing, and microphone units are partly positioned in free-space region between assembly housing and receiver module. The independent claim 1, identifies a uniquely distinct feature of “….. one or more spacers positioned between an inner wall of the assembly housing and for he receiver module for positioning within the assembly housing, the one or more spacers forming a free-space region between the assembly housing and the receiver module, and  one or more microphone units for receiving incoming sound and being least partly positioned in the free-space region between the inner wall of the assembly housing and the receiver module, wherein the one or more microphone units is/are secured to the inner wall or integrated with the assembly housing along the inner wall and wherein the one or more spacers include one or more vibration isolating elements to vibration isolate the inner wall of the assembly housing from receiver generated vibrations originating from the receiver module while the free-space region permits the incoming sound to reach the one or more microphone units.”  The closest prior art to Finlay ( US 20120189149) teaches as further shown in FIG. 3, microphone 32 is mounted within housing 38 so as to be closer to the opening of the ear while receiver 34 of in-canal assembly 14 is positioned within housing 38 so as to be closer to the ear canal and the ear drum. Furthermore, a 
Saltykov (US 20070036378) teaches the receiver assembly 100 incorporates a shock resisting and vibration isolating structure 140 that has substantial damping and compliance properties. The shock resisting and vibration isolating structure 140 includes a boot portion 142 and a tube portion 152 extending from the boot 142. See at least [0020]. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNITA JOSHI/Primary Examiner, Art Unit 2651